DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 13-19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 20 of U.S. Patent No. 11,091,166. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is narrower and thus teaches all the limitations of instant claim 1. Similarly, patent claims 7-9 meet instant claims 2-4 respectively, and patent claim 1 meets instant claims 6-8. Patent claim 2, which includes the limitations of patent claim 1, is narrower and thus meets all the limitations of instant claim 13. Similarly, patent claims 2-7 meets instant claims 14-19 respectively. Patent claim 20 is narrower and thus meets all the limitations of instant claims 21 and 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, 10-13, 16-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahire (US 2021/0056477) in view of Porikli et al. (US 10,322,728).
As per claim 1, Ahire teaches an apparatus comprising: at least one processing device (Ahire, fig. 1 and [0020] and [0027]-[0028]: The system includes a processor for performing the system functions); and memory containing instructions configured to instruct the at least one processing device to: receive image data provided by at least one camera of a vehicle (Ahire, fig. 1 and [0027]-[0028], [0036], and [0053]: The system receives image data provided by the camera in the vehicle), wherein the image data comprises data regarding at least one characteristic of a driver in the vehicle (Ahire, fig. 1 and [0027]-[0028], [0036], and [0053]: The analyzed image data include driver facial data); determine, a risk score of the driver (Ahire, [0027]-[0028], [0036], [0053], and  [0055]-[0057]: A driver risk score is determined); and cause transmission to a mobile device of a communication for providing, based on the determined risk score, a display on the mobile device (Ahire, fig. 1 [0020] and [0063]: Risk score data is transmitted to the user device, which may be a mobile device, to display the determined risk score).
Ahire does not disclose
using an artificial neural network (ANN) having an input based on the received image data,
However, in the same art of determining impaired or risky driver state, Porikli, figs. 1A-1B and 6A-6B and col. 1 line 61-col.2 line 27, col. 6 lines 9-14, and col. 11 line 62-col. 12 line 25, teaches the processing to determine driver state based on image data may use a recurrent neural network, which is a type of artificial neural network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire’s processing to include use of a recurrent neural network, as taught by Porikli. The motivation is to provide the known benefits of using a neural network in facial image processing. These benefits include, but are not limited to, more accurate determinations due to the machine learning involved. The neural network also assists the system in learning which features about a driver are useful in driver risk determination (Porikli, col. 6 lines 9-14).
As per claim 2 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the at least one characteristic comprises at least one of a posture or facial characteristic of the driver (Ahire, [0036] and Porikli, col. 7 lines 20-38 and col. 11 line 62-col. 12 line 25: The image data of the driver is facial image data for analysis).  
As per claim 3 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the instructions are further configured to instruct the at least one processing device to train, based on data from the at least one camera, the ANN (Porikli, col. 6 lines 9-14, col. 7 lines 5-19, and col. 7 line 39-63: The neural network can be trained in real time with the current captured data to learn how to better recognize driver states and risk).  
As per claim 6 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the communication is transmitted to the mobile device in response to a request by a user of the mobile device (Ahire, [0028]: The driver assessment is performed in response to a ride-share request from the user, or rider; thus, the subsequent transmission of driver risk to the user is in response to the ride-share request).  
As per claim 8 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the mobile device is external to the vehicle (Ahire, [0018], [0021], and [0028]: The user device may display the risk score before the user enters the vehicle, thus the user mobile device is external to the vehicle).  
As per claim 10 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the display comprises the risk score (Ahire, [0063]: The user device displays the risk score).  
As per claim 11 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the mobile device is configured so that a user of the mobile device can determine, after the risk score is displayed to the user, whether to book the vehicle for a ride (Ahire, [0018], [0021], and [0028]: The user may receive the risk score before entering the vehicle, thus can cancel the ride-share if needed).  
As per claim 12 (dependent on claim 1), Ahire and Porikli further teaches:
wherein the transmission is provided in response to determining that the risk score exceeds a risk threshold (Ahire, [0071]-[0072]: The alert of the risk score is only sent if the risk exceeds a risk threshold).  
As per claim 13, Ahire and Porikli renders obvious all the claim limitations as in the consideration of claim 6, which includes the consideration of claim 1, above. The sensor of a vehicle of claim 13 is met like the camera of a vehicle as in claim 1 and the biometric data of claim 13 is met like the image data of claim 1.
As per claim 16 (dependent on claim 13), Ahire and Porikli further teaches:
wherein the at least one sensor comprises a thermometer configured to sense a body temperature of the driver (Porikli, col. 11 lines 44-61: The imaging can include thermal imaging for sensing body temperature of the driver).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire’s driver monitoring to include monitoring temperature of the driver, as taught by Porikli. The motivation is because the thermal imaging can be used to better understand the emotional state of the driver (Porikli, col. 11 lines 44-61).
As per claim 17 (dependent on claim 13), Ahire and Porikli further teaches:
wherein the at least one sensor comprises a microphone (Porikli, col. 8 line 61-col. 9 line 10: The driver monitoring may include a microphone to monitor audio from the driver).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire’s driver monitoring to include monitoring audio of the driver, as taught by Porikli. The motivation is because the audio monitoring can be used to better understand the emotional state of the driver (Porikli, col. 8 line 61-col. 9 line 10).
 As per claim 18 (dependent on claim 13), Ahire and Porikli further teaches:
wherein the display on the mobile device includes biometric data regarding the driver (Ahire, [0063]: The user device displays the risk score; the risk score is based on image and other data for the driver, thus is biometric data).
As per claim 19, Ahire and Porikli renders obvious the limitations of claim 13 and further limitations are met as in the consideration of claim 2 above.
As per claim 20, Ahire and Porikli renders obvious the limitations of claim 13 and further limitations are met as in the consideration of claim 12 above.
As per claim 21, Ahire and Porikli renders obvious all the claim limitations as in the consideration of claim 1 above since the components of claim 1 are the apparatus for performing the method of claim 21.
As per claim 23, Ahire and Porikli renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 10 above.
Claim(s) 4, 7, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahire and Porikli in view of Lin et al. (US 2018/0232639).
As per claim 4 (dependent on claim 3), Ahire and Porikli does not disclose:
wherein the input for the ANN is further based on data regarding images of drivers for other vehicles, and corresponding risk scores determined for the drivers.
However, in the same art of using neural networks to determine driver risk, Lin, [0130], teaches that the neural network can be trained using images of other drivers and their associated risk labels.
Thus, in this combination, the risk labels would be the associated risk scores.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire and Porikli’s neural network training to include using images and risk labels of other vehicle drivers, as taught by Lin. The motivation is to provide a large data set of various driver images that can be analyzed by the neural network to assist in providing accurate driver risk determinations of the current driver (Lin, [0130]).
As per claim 7 (dependent on claim 1), Ahire and Porikli does not disclose:
wherein the ANN has been trained using prior images of drivers and corresponding risk scores.
However, in the same art of using neural networks to determine driver risk, Lin, [0130], teaches that the neural network can be trained using images of other drivers and their associated risk labels.
Thus, in this combination, the risk labels would be the associated risk scores.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire and Porikli’s neural network training to include using images and risk labels of other vehicle drivers, as taught by Lin. The motivation is to provide a large data set of various driver images that can be analyzed by the neural network to assist in providing accurate driver risk determinations of the current driver (Lin, [0130]).
As per claim 14, Ahire and Porikli renders obvious the limitations of claim 13 and further limitations are met by Ahire, Porikli, and Lin as in the consideration of claim 7 above.
As per claim 22, Ahire and Porikli renders obvious the limitations of claim 21 and further limitations are met by Ahire, Porikli, and Lin as in the consideration of claim 7 above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahire and Porikli in view of Jiang (US 2022/0156870).
As per claim 5 (dependent on claim 1), Ahire and Porikli does not disclose:
wherein the display comprises an image of the driver.
However, in the same art of ride share communication, Jiang, fig.2 and [0144]-[0145], teaches that part of the communication for ride share can include displaying a picture, or image, of the driver, on the rider’s mobile device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire and Porikli’s display to the rider to include an image of the driver, as taught by Jiang. The motivation is to provide visual data for the rider to use to confirm the correct driver and maintain safety in ride sharing (Jiang, [0144]-[0145]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahire and Porikli in view of Plummer et al. (US 2014/0168399).
As per claim 15 (dependent on claim 13), Ahire and Porikli does not disclose:
the at least one sensor comprises a breathalyzer configured to sense a blood alcohol content of the driver.  
However, in the same art of determining driver impairment or risk, Plummer, [0027], teaches using breath analysis for blood alcohol content, or breathalyzer, to determine whether the driver is drunk.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Ahire and Porikli’s driver monitoring to include monitoring driver breather for alcohol, as taught by Plummer. The motivation is to provide additional monitoring to determine driver state since additional information besides image information can assist in determining whether the driver is driving safely (Plummer, [0027]).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699